Citation Nr: 0914364	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-40 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to February 
1978.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Portland, Oregon, that denied the benefit sought on 
appeal.  

The Board notes that additional medical evidence was 
submitted after the last supplemental statement of the case, 
and no waiver from the Veteran was received.  However, as the 
claim at bar is being granted in full, the Board finds no 
prejudice to the Veteran in proceeding without review in the 
first instance by the RO.


FINDINGS OF FACT

1.  The Veteran separated from service in February 1978.

2.  A claim received by VA in February 1978 is construed as a 
claim for entitlement to service connection for tinnitus.    


CONCLUSION OF LAW

The criteria for an effective date of February 9, 1978, for 
the award of service connection for tinnitus have been met. 
38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for an earlier effective date.  This is so because the 
Board is taking action favorable to the Veteran by granting 
the claim at bar; a decision at this point poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

An August 2004 rating decision granted a 10 percent rating 
for tinnitus, effective January 28, 2004. The Veteran 
contends that he is entitled to an earlier effective date for 
this award of service connection. 
 
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2009). 
 
The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 
 
In the present case, the Veteran separated from active duty 
in February 1978.  Within that same month, he filed a claim 
for entitlement to service connection for hearing loss.  The 
Board construes this to include a claim for tinnitus.  The 
Board finds it would be prejudicial to the Veteran to hold 
him responsible for verbalizing the medical distinction 
between his hearing loss and tinnitus in his 1978 claim.  It 
was clear the Veteran was suffering from both hearing loss 
and tinnitus at the time, as an August 1977 audiological 
examination report diagnosed him with "constant tinnitus."  
As this original claim was received within one year from the 
Veteran's separation from service, the effective date may be 
the day following separation from active duty service or the 
date entitlement arose.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).  Here, the Board finds the proper 
effective date is February 9, 1978, the day following the 
Veteran's separation from active service and the day on which 
service connection for his hearing loss was effective. 

ORDER

Entitlement to an effective date of February 9, 1978, for the 
award of service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


